Citation Nr: 1300196	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to an initial higher (compensable) rating for alopecia of the scalp.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection and a noncompensable rating for alopecia of the scalp (claimed as dermatitis), effective May 12, 2007.  By this decision, the RO, also, in pertinent part, denied service connection for a right ankle disability (listed as a right ankle sprain) and for a left ankle disability (listed as a left ankle sprain).  

In November 2010, the Board, in pertinent part, remanded the issues of entitlement to service connection for a right and left ankle disabilities, as well as the issue of entitlement to an initial higher (compensable) rating for alopecia of the scalp, for further development.  The issues have been recharacterized as indicated on the title page to comport with the evidence of record.  

As noted in the November 2011 remand, the Veteran originally claimed service connection for dermatitis and his treatment records reveal variously diagnosed skin conditions of the face and scalp.  The Veteran is presently service-connected for alopecia of the scalp (claimed as dermatitis) and he is not service-connected for any other skin disabilities.  The Veteran, as a layperson, is not competent to distinguish one skin disorder from another, and hence a claim for one condition must be liberally read as to include claims of service connection for all currently diagnosed skin disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2010 and December 2012 informal hearing presentations, the Veteran's representative specifically raised the issues of entitlement to service connection for additional skin disabilities to include pseudofolliculitis barbae and cellulitis of the scalp.  Those issues are not before the Board at this time and are again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

This case was previously remanded by the Board in November 2010, partly to schedule the Veteran for a VA orthopedic examination.  The examiner was to provide an opinion, with a full and complete rationale, as to whether any diagnosed right or left ankle disabilities were at least as likely as not related to the Veteran's military service.  If the examiner felt that the requested opinion could not be rendered without resorting to mere speculation, the examiner was to indicate whether the need to speculate was caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record and/or the examiner (i.e., additional facts were required, or the examiner did not have the needed knowledge or training).  

In the November 2010 remand, the Board specifically informed the examiner that the Veteran's service treatment records showed no treatment for or complaints of any ankle problems.  

Pursuant to the November 2010 remand, the Veteran was afforded a VA orthopedic examination in January 2011.  The Veteran reported that he injured his ankles in 2000 while jumping and that he was given braces.  He stated that he had pain, but that the pain resolved.  The Veteran indicated that he injured his ankles again in 2002 during training.  He maintained that he developed pain in both of his ankles and that he was treated with physical therapy.  He reported that the pain was relieved.  The Veteran indicated that while stationed in Norway in 2004, he was playing basketball and twisted his ankles.  He stated that he developed pain and swelling in his ankles, that he was treated by private physicians in Norway, and that he underwent three months of rehabilitation.  The Veteran reported that he presently had occasional pain in his ankles, as well as occasional clicking and swelling.  He stated that he currently performed desk-type work.  It was noted that the Veteran had no flare-ups, incoordination, excess fatigue, or lack of endurance.  

The examiner reported that in reviewing the claims file, there was no evidence of any ankle injuries or treatment.  The impression was sprains of the right and left ankles.  The examiner indicated that the Veteran gave a history of injuries, but that there was no evidence of treatment in his records.  The examiner commented that it would therefore be speculation on his part to attribute any ankle problem to the Veteran's military service.  

The VA examiner indicated that, in reviewing the Veteran's claims file, there was no evidence of any ankle injuries or treatment.  However, an August 2008 VA general medical examination report noted that the Veteran reported right and left ankle injuries during service and related diagnoses including bilateral ankle sprains with no real residuals.  Additionally, the Veteran filed a claim for service connection for bilateral ankle disabilities in May 2008, within a year of his separation from service.  Further, the examiner did not specifically address the Veteran's reports that he suffered right and left ankle injuries during service and that he had right and left ankle problems since his period of service.  The Veteran is competent to report right and left ankle injuries during service, right and left ankle symptoms in service, continuous right and left ankle symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the VA examiner commented that it would be speculation on his part to attribute any ankle problems to the Veteran's military service, the examiner did not indicate whether the need to speculate was caused by a deficiency in the state of general medical knowledge, or by a deficiency in the record and/or the examiner, as directed in the November 2010 remand.  

The Board finds that another examination must be afforded the Veteran for his claim for service connection for right and left ankle disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the Veteran's claim for entitlement to an initial higher (compensable) rating for alopecia of the scalp, he has not been afforded a VA examination in over four years.  As such, the record raises a question as to the current severity of the Veteran's service-connected alopecia of the scalp.  Additionally, the Veteran's representative has specifically requested that he be scheduled for an additional VA examination.  The Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left ankle problems and for alopecia of the scalp since February 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since February 2012 should be obtained.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right and left ankle disabilities.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should diagnose all current right and left ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right and left ankle disabilities are related to and/or had their onset during his period of service, to specifically include his claimed right and left ankle injuries in service.  The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered right and left ankle injuries during his period of service and continuous right and left ankle symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected alopecia of the scalp.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All signs and symptoms necessary for rating the Veteran's alopecia of the scalp should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118 , Diagnostic Codes 7806 and 7831.  

The examination report must include a complete rationale for any opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


